t c no united_states tax_court barnett banks of florida inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p an accrual basis taxpayer is in the banking business and issues credit cards p charges its cardholders an annual membership fee that entitles the cardholder to inter alia use of the card with participating merchants free replacement of lost or stolen cards 24-hour access to p's customer service staff and withholding of payment of disputed charges p has the right to cancel the credit card at any time but if the card is cancelled the annual fee is refunded ratably for the number of months remaining in the 1-year period held the annual membership fees constitute payments for services rendered or made available to cardholders rather than payments in the nature of additional interest or loan commitment_fees held further under revproc_71_21 1971_2_cb_549 p may report the annual membership fees in income ratably over the 12-month_period after receipt philip c cook terence j greene timothy j peaden and ben e muraskin for petitioner james f kearney and joyce c albro for respondent parker judge respondent determined deficiencies in petitioner's federal_income_tax as follows tax_year ended deficiency date date date date date dollar_figure big_number big_number big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years before the court and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether annual credit card fees received by petitioner in the taxable years and constitute payments for services rendered or made available to its cardholders or payments for extension of credit in the nature of additional interest or loan commitment_fees and if the annual fees represent payments for services whether petitioner is entitled under revproc_71_21 1971_2_cb_549 to defer income from the annual fees received in one taxable_year for services to be performed by the end of the next taxable_year or stated another way whether respondent in denying petitioner the benefits of revproc_71_21 abused her discretion in determining that petitioner's method_of_accounting for prepaid annual credit card fees does not clearly reflect income findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference throughout its taxable_year and to the present barnett banks of florida inc has been the parent_corporation of various subsidiary bank corporations and nonbank corporations in florida references to petitioner will be to barnett banks of florida inc and its subsidiaries in the collective petitioner's principal_place_of_business was in jacksonville florida at the time it filed the petition in this case during and petitioner computed its taxable_income under the accrual_method of accounting on a calendar_year basis petitioner's credit card program petitioner began its bank credit card program in during and and other years not at issue the the parties agree that petitioner's charitable deductions for taxable years and should be computed after taking into account all adjustments to petitioner's taxable_income made by respondent and the court affecting those years ie those deductions will be determined in the rule computation resulting from this opinion similarly the amounts of the net_operating_loss carryovers investment_tax_credit and minimum_tax for the years at issue will be computed during the rule proceedings petitioner does not dispute respondent's other adjustments subsidiary bank corporations issuing banks issued visa card sec_2 to customers who qualified for the cards to apply for a card a customer would complete a credit card application at the branch office of an issuing bank the issuing bank's credit department would review the application and decide whether to issue a card to the applicant and if so the amount of the credit limit for that account once the card was issued the cardholder could use the card to charge the cost of goods and services provided by merchants who accept payment by visa card merchants cardholders agreed to surrender their cards upon demand and petitioner could cancel their cards at any time for almost any reason cardholders received new cards annually if a card was lost or stolen petitioner would replace it at no additional_charge if the card was stolen petitioner would issue a new card and the cardholder's liability for any charges resulting from the theft of the old card if any was limited to dollar_figure if the cardholder had a problem with the quality of a product or service purchased with the card under certain conditions the cardholder may have had the right not to pay the remaining amount due on that product or service the cardholder could deduct disputed during and a small number of mastercard credit cards were outstanding for purposes of convenience we refer to visa cards or just cards however all references to visa or cards apply to both visa and mastercard credit cards the proposed_adjustment relates to annual fees charged to both mastercard and visa cardholders amounts from the balance pending resolution of the dispute when calculating the minimum monthly payment due to petitioner a convenience user is a cardholder who uses the card to purchase goods and services but pays off the entire balance each month thereby avoiding any finance_charges interest during and approximately percent of petitioner's cardholders were convenience users during the taxable years and the issuing banks charged those cardholders who did not pay off their entire balance each month interest at the annual rate of percent on their outstanding revolving balances this was the maximum rate allowed under florida law each merchant would submit its visa sales receipts sales drafts either to the issuing subsidiary bank or to another bank with which the merchant had a visa merchant account relationship merchant bank the merchant received payment from the bank in the amount of the sales drafts less the applicable merchant discount the merchant discount was equal to a set percentage of the total charges petitioner determined the merchant's discount percentage based on the merchant's projected annual sales and the estimated costs of the merchant's participation in the visa program if the merchant bank was not the cardholder's issuing bank the merchant bank would sell the sales draft to the the sales receipts or sales drafts were treated like deposits of cash into the merchant's bank account less of course the merchant discount issuing bank through the visa interchange the amount_paid by the issuing bank to the merchant bank was the amount of the sales draft less an interchange fee the issuing bank charged the cardholder the full amount of the sales draft in and barnett credit services inc bcs a nonbank subsidiary of barnett banks of florida inc performed various services for the subsidiary banks and hence for the cardholders and merchants with respect to visa cards card issuance credit authorization accounting data processing billing services investigation of problem charges resulting from lost or stolen cards and planning and marketing support functions none of these functions was performed by the subsidiary banks themselves bcs offered customer assistance hours a day bcs was a nonprofit center with respect to the subsidiary banks passing on the costs incurred the subsidiary banks paid bcs on a monthly basis according to a fixed schedule bcs in turn contracted with national data corporation ndc to provide the credit authorization services to the banks' merchant clients bcs charged the banks for this service at ndc's rates based on the type and number of functions provided bcs also provided many of these services to banks other than petitioner' sec_5 bcs charges the following fees to the banks charges are per item transaction unless otherwise noted function charge to subsidiary banks charge to other banks fixed per month --- dollar_figure data entry merchant deposit paper dollar_figure5 merchant deposit electronic interbank in interchange in payments dollar_figure0 cardholder accounts on file per account accounts billed per account plastic preparation conventional mag strip photo merchant accounts on file per account accounts billed per account marketing per account systems support per account customer service per account bank accounting per account merchant deposit processing per transmittal fraud security per report optional services merchant plate preparation merchant plastic preparation late notices first use notices n a1 n a n a n a n a n a n a n a services marked n a were not offered to the other banks subsidiaries but charged higher fees to the other banks see supra note bcs did not track costs by individual cardholder beginning on date petitioner started to charge each cardholder an annual membership fee sometimes referred to simply as annual fee of dollar_figure irrespective of the cardholder's credit line usage or account balance if any carried over from month to month at that time petitioner's major competitors were charging between dollar_figure and dollar_figure for such annual fees normally a customer could not become or remain a cardholder after date without payment of the annual fee although bank managers had discretionary authority to waive the annual fee for certain customers those cardholders who chose to discontinue use of their cards on or before date were not charged the annual fee and could pay off their existing balances in accordance with their previous agreements no replacement cards were issued to such discontinuing cardholders for the years involved in this case and for some further period of time after the fee was instituted the annual fee was refundable to the cardholder if the card was cancelled for any reason the refund was a prorated amount of the annual fee based on the number of months remaining in the 12-month_period for which the annual fee was charged also beginning in october of some new services for by april of the annual fee became nonrefundable cardholders were added which petitioner offered through the use of third-party providers petitioner provided loss-protection service whereby cardholders who lost their wallets or purses could notify the designated third-party provider with whom they had listed all of their credit card accounts and this company would contact all the card issuers petitioner made available life_insurance in conjunction with the use of the card to purchase an airline ticket similarly rental car insurance was provided when the cardholder charged the rental to the card the amount of the annual fee to be charged was limited by competitive factors in the industry the annual fee did not cover the entire cost of serving the cardholders during and petitioner's revenue with respect to the credit card program derived from four sources merchant discounts interchange fees interest charges paid_by cardholders with outstanding revolving balances and the annual fees paid_by cardholders in the year prior to the institution of the annual fee percent of petitioner's visa revenue came from interest charges percent from merchant discounts and interchange fees and the remaining percent from other sources the issuing banks have never placed any restrictions on their use of the annual fees for any corporate purpose usual banking practices under ordinary commercial banking practices borrowers of money are charged interest based on the amount of money borrowed loan commitment_fees are charged for the privilege of having a fixed sum of money available to be borrowed for a given period of time the amount of a loan commitment fee is almost always based on the amount of credit made available the banking industry normally and customarily treats annual credit card fees as service income not as interest or loan commitment_fees if annual fees were considered as interest and were then combined with finance_charges on outstanding revolving balances the total interest would have exceeded the maximum rate allowed under the usury laws of many states including the state of florida there is no correlation between the amount of the annual fee and the amount of the cardholder's credit line or outstanding balance nor is there any commitment on the part of the issuing banks to make use of the card available for a given period of time since the issuing banks may cancel the cards at any time for bank regulatory accounting purposes banks are required to amortize the annual fees over the period to which the fees relate these fees were excluded from the definition of finance_charges under the truth in lending regulations c f_r secs and as in effect for and petitioner's accounting_method for and petitioner's issuing banks recorded the c f_r sec special ed and c f_r sec special ed annual fees in their books ratably over months when the annual fee was assessed the issuing banks established a credit card receivable and made an offsetting credit entry to the deferred income account corresponding to the calendar month of the assessment they then recognized the annual fees as income ratably over the ensuing 12-month_period for financial_accounting purposes and bank regulatory accounting purposes for the year and all years thereafter petitioner ratably allocated its annual fees over months for federal_income_tax purposes for the taxable years through petitioner ratably allocated the annual fees over months petitioner has maintained adequate books_and_records of the annual fees so that the amount deferred on its federal_income_tax return for each of the taxable years and can be verified from such books_and_records respondent determined that the annual fees assessed in taxable years and should be included in income in the year of receipt for federal_income_tax purposes and increased petitioner's income by dollar_figure and dollar_figure for and respectively in addition respondent adjusted petitioner's income for the taxable years through in accordance with a schedule of agreed adjustments executed by petitioner on date respondent allowed petitioner a in stipulation the parties have set out the details of this accounting system net_operating_loss_carryback from to adjusted the investment_credit recapture for and recomputed the investment and other tax_credits as well as the minimum_tax for several of the taxable years from through respondent's adjustments resulted in deficiencies in federal_income_tax in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the taxable years and respectively respondent mailed the notice_of_deficiency to petitioner on date and petitioner timely filed its petition in this court opinion petitioner argues that the annual credit card fee is a payment for services and as such is eligible for partial deferral from the inclusion in income under revproc_71_21 1971_2_cb_549 respondent's position is that the fee is not payment for services but rather is a payment for membership in the card plan which respondent then equates to an extension of credit in the nature of additional interest or a loan commitment fee in the alternative respondent argues that if the fee is for services then petitioner's deferral does not clearly reflect income and respondent's denial of the benefits of revproc_71_ was not an abuse_of_discretion respondent argues that in either view revproc_71_21 is not available to petitioner and the fees must be included in income in the year of receipt credit card fees as payment for services petitioner's credit card program provides benefits for both merchants and cardholders processing of the sales drafts involved merchant aspects and cardholder aspects transactions could be for either convenience users or cardholders with revolving balances the merchants the convenience users and the revolving-balance users all were served by the operation of this integrated system it is difficult to apportion the benefits of the plan to its specific users petitioner derived its income from its credit card program from four sources the merchants paid through the merchant discounts merchant banks banks other than the subsidiary issuing banks paid through the interchange fees cardholders with outstanding revolving balances paid interest for_the_use_of that credit all cardholders were charged the annual fee and the amount of the annual fee was the same regardless of credit line amount charged or the amount of the outstanding balance if any it is similarly difficult to match any particular type of income with particular services performed by petitioner see supra note nevertheless cardholders paid annual fees and received services all cardholders were issued at least one plastic card each year and had the right to use that card subject_to cancellation by petitioner at any time however if petitioner cancelled the card it refunded the annual fee on a pro_rata basis for the number of months remaining in the 1-year period cardholders had the opportunity to use their cards for payment at a large number of businesses negating the risk of carrying large amounts of cash or the restrictions on writing checks cardholders had access to petitioner's customer service staff on a 24-hour basis and the right to withhold payment on disputed charges we agree with petitioner that its cardholders remitted the annual fees as payment for services clear_reflection_of_income the general_rule for the taxable_year of inclusion of income appears in sec_451 sec_451 requires that the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_446 provides that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books the accrual_method of accounting is one permissible method of computing taxable_income sec_446 petitioner is an accrual basis taxpayer and has kept its books regularly in accordance with this method sec_1_446-1 income_tax regs provides accrual_method generally under an accrual_method income is to be included for the taxable_year when all the events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy however merely because the method_of_accounting a taxpayer employs is in accordance with generally accepted accounting procedures this 'is not to hold that for income_tax purposes it so clearly reflects income as to be binding on the treasury ' 418_us_1 quoting 367_us_687 financial_accounting and income_tax accounting methods have different objectives 439_us_522 as stated by the supreme court the primary goal of financial_accounting is to provide useful information to management shareholders creditors and others properly interested the major responsibility of the accountant is to protect these parties from being misled the primary goal of the income_tax system in contrast is the equitable collection of revenue the major responsibility of the internal_revenue_service is to protect the public fisc given this diversity even contrariety of objectives any presumptive equivalency between tax and financial_accounting would be unacceptable id nevertheless where a taxpayer's generally accepted method_of_accounting is made compulsory by the regulatory agency and that method clearly reflects income it is almost presumptively controlling of federal_income_tax consequences commissioner v idaho power co supra pincite fn ref omitted if the taxpayer's method_of_accounting does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income sec_446 respondent has broad powers in determining whether accounting methods used by a taxpayer clearly reflect income 360_us_446 where accrual_method taxpayers have received advance_payments for services and have unrestricted access to those funds courts have upheld respondent's determinations that these payments are to be included in income in the year of receipt 372_us_128 367_us_687 353_us_180 664_f2d_881 2d cir 407_f2d_210 9th cir affg 47_tc_391 51_tc_733 39_tc_1092 but cf 400_f2d_981 7th cir revg and remanding 48_tc_411 530_f2d_1367 collegiate cap gown co v commissioner tcmemo_1978_226 while respondent focuses on such cases particularly the supreme court's schlude-american automobile association-automobile club of michigan trilogy petitioner does not challenge them petitioner instead relies upon exceptions thereto that respondent has chosen to make administratively petitioner's case is squarely based on revproc_71_21 1971_2_cb_549 the use of which it says should be available to it respondent's primary objection to petitioner's use of that revenue_procedure is the argument that the annual credit card fees do not represent payments for services under the cardholder agreement a factual issue we have resolved in petitioner's favor almost as an afterthought respondent argues that petitioner's accounting_method for these annual fees does not clearly reflect income an argument based upon an insistence that revproc_71_21 requires a matching of income and expense on an individual cardholder basis petitioner admittedly does not track the expenses for these services on an individual cardholder basis having then decided that the revenue_procedure as thus interpreted by respondent does not apply to petitioner respondent concludes there is thus no abuse_of_discretion in denying petitioner the use of revproc_71_21 we think respondent's approach is inconsistent with the intended purpose and benefit of the revenue_procedure that petitioner's pro_rata reporting of these fees over a 12-month_period satisfies revproc_71_21 and that respondent's denial of the benefits of the revenue_procedure to petitioner amounts to an abuse_of_discretion in respondent issued revproc_70_21 1970_2_cb_501 to implement an administrative decision made by the commissioner of internal revenue in the exercise of his discretion under sec_446 of the internal_revenue_code of to allow accrual_method taxpayers in certain specified and limited circumstances to defer the inclusion in gross_income for federal_income_tax purposes of payments received or amounts due and payable in one taxable_year for services to be performed by the end of the next succeeding taxable_year revproc_70_21 sec_1 the following year respondent issued revproc_71_21 1971_2_cb_549 which superseded revproc_70_21 but incorporated the basic principles of the earlier revenue_procedure revproc_71_21 sec_2 states in general tax_accounting requires that payments received for services to be performed in the future must be included in gross_income in the taxable_year of receipt however this treatment varies from financial_accounting conventions consistently used by many accrual_method taxpayers in the treatment of payments received in one taxable_year for services to be performed by them in the next succeeding taxable_year the purpose of this revenue_procedure is to reconcile the tax and financial_accounting treatment of such payments in a large proportion of these cases without permitting extended deferral in the time of including such payments in gross_income for federal_income_tax purposes such reconciliation will facilitate reporting and verification of such items from the standpoint of both the taxpayers affected and the internal_revenue_service emphasis added revproc_71_21 sec_3 further provides that an accrual_method taxpayer who pursuant to an agreement written or otherwise receives a payment in one taxable_year for services where all of the services under such agreement are required by the agreement as it exists at the end of the taxable_year of receipt to be performed by him before the end of the next succeeding taxable_year may include such payment in gross_income as earned through the performance of the services the amount of the advance_payment includable as gross_receipts in gross_income in the taxable_year of receipt must be no less than the amount of such payments included for purposes of the taxpayer's books_and_records and all reports to shareholders partners other proprietors or beneficiaries and for credit purposes revproc_71_21 sec_3_11 petitioner uses the same method for financial regulatory and tax_accounting purposes and thus satisfies this requirement taxpayers who avail themselves of this procedure must maintain adequate books_and_records so that the amount deferred on the income_tax return for any year can be verified revproc_71_21 sec_4 the parties have stipulated that petitioner's books_and_records satisfy this requirement petitioner relies on revproc_71_21 for its method_of_accounting for these annual credit card fees section dollar_figure of revproc_71_21 provides that the deferral of income in accordance with this procedure will be treated as an acceptable method_of_accounting under sec_446 as long as the method is consistently used by the taxpayer petitioner consistently used the same method_of_accounting for these fees from the time it instituted the fees in october of through the taxable_year respondent cites section dollar_figure of revproc_71_21 and argues that since petitioner has not correlated the fees to specific services petitioner is unable to avail itself of revproc_71_ respondent seems to argue on brief that petitioner improperly changed its accounting_method without obtaining respondent's consent that is not the case section dollar_figure permits the taxpayer to include the payments in income as earned through the performance of the services section dollar_figure sets forth methods that may be used in determining the amount of an advance_payment that is earned in a taxable_year where the agreement requires the performance of contingent services section dollar_figure reads in any case in which an advance_payment is received pursuant to an agreement which requires the taxpayer to perform contingent services the amount of an advance_payment which is earned in a taxable_year through the performance of such services may be determined a on a statistical basis if adequate data are available to the taxpayer b on a straight-line ratable basis over the time period of the agreement if it is not unreasonable to anticipate at the end of the taxable_year of receipt that a substantially ratable portion of the services will be performed in the next succeeding taxable_year or c by the use of any other basis that in the opinion of the commissioner results in a clear_reflection_of_income the language of section dollar_figure instructs the taxpayer as to how to report the payments from contingent service agreements it does not preclude such payments for contingent services from the application of revproc_71_21 also example sec_4 and given in section dollar_figure refer to contingent service providers and do not require a matching of the service_contract income with performance of specific services we have found that the annual credit card fees were payments for services provided to or made available to the cardholders the period of the agreement covered by the fee wa sec_12 months thus all services would be performed within a 1-year period and always by the end of the next succeeding taxable_year petitioner reported the annual fees in income on a pro_rata basis over a 12-month_period since the full range of services including contingent services performed on the cardholder's demand would be available over the 12-month_period for which the fee was paid it would be not unreasonable to anticipate that a substantially ratable portion would be performed or available to be performed in whatever portion of the 1-year period remained at the end of any given taxable_year the cardholder pays for services to be available at all times over the 1-year period of the agreement whether or not the particular cardholder avails himself of those services petitioner's pro_rata inclusion of income over the 12-month_period is reasonable and within the purview of revproc_71_21 we think the revenue_procedure does not require the type of matching of income and expense that respondent insists upon the revenue_procedure permits accrual basis taxpayers to defer the inclusion in gross_income of payments received or due and payable in one year for services to be performed by the end of the next succeeding taxable_year petitioner's method does that the purpose of the revenue_procedure was to reconcile tax and financial_accounting treatment of such payments without permitting extended deferral beyond the end of the next succeeding taxable_year petitioner's method is that required for financial and regulatory accounting purposes hence the method reconciles financial and regulatory accounting with tax_accounting and certainly without undue deferral the purpose of this reconciliation is to facilitate reporting and verification of such items from the standpoint of both the taxpayers affected and the internal_revenue_service revproc_71_21 sec_2 petitioner's method does that respondent's demand for a matching of the fee income with the expenses_incurred for specific services would impose an undue burden on petitioner finally if the credit card is cancelled petitioner makes a pro_rata refund of the fee for the number of months remaining in the 1-year period thus if anything petitioner's method provides a more reasonable matching of income and expense than what respondent seems to espousedollar_figure we conclude that petitioner is eligible to defer its income from credit card fees under revproc_71_21 respondent has declared that deferral of income according to this revenue_procedure is an acceptable method_of_accounting revproc_71_ sec_3 where respondent fails to observe self-imposed limits upon this case is factually distinguishable from signet banking corp v commissioner t c ___ the cardholder agreement in that case provided that the membership fee was nonrefundable and was paid in consideration of the issuance of the card and the establishment of the cardholder's credit limit the agreement here was materially different the annual fee was paid for services and was refundable to the cardholder on a pro_rata basis if the card was cancelled for any reason during the 1-year period her exercise of discretion and has invited reliance upon such limitations an abuse_of_discretion can occur 96_tc_204 we conclude that here respondent has abused her discretion in denying petitioner the use of revproc_71_21 in accordance with the above holdings decision will be entered under rule
